Order unanimously modified on the law and as modified affirmed with costs to plaintiff in accordance with the following Memorandum: Supreme Court erred in granting that part of the motion of the City of Rochester (defendant) for summary judgment dismissing the Labor Law § 241 (6) cause of action. The safety regulation relied upon by plaintiff is sufficiently specific to support that cause of action (see, Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505). The court, however, properly granted defendant’s motion for summary judgment dismissing the Labor Law § 200 and common-law negligence causes of action. Defendant did not control the method or manner of plaintiff’s work (see, Malecki v Wal-Mart Stores, 222 AD2d 1010). We therefore modify the order by denying in part defendant’s motion for summary judgment and reinstating the Labor Law § 241 (6) cause of action. (Appeal from Order of Supreme Court, Monroe County, Fisher, J.—Summary Judgment.) Present— Denman, P. J., Pine, Fallon, Wesley and Davis, JJ.